In an action to recover damages for medical malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated April 17, 2000, as granted that branch of the defendant’s motion which was to dismiss the causes of action asserted in the complaint relating to acts which occurred prior to October 22, 1995, as barred by the Statute of Limitations.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the continuous treatment doctrine did not toll the Statute of Limitations (see, CPLR 214-a) for any act which occurred prior to October 22, 1995 (see, Young v New York City Health & Hosps. Corp., 91 NY2d 291, 296-297; Nykorchuck v Henriques, 78 NY2d 255, 258-259; Nielson v Perconte, 254 AD2d 264). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.